76 F.3d 371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charlie BRINKLEY, Plaintiff-Appellant,v.Correctional Officer SMITH;  Correctional Officer Perry;Correctional Officer Taylor;  Joseph Lofton,Defendants-Appellees.
No. 95-7407.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 18, 1996.Decided:  Feb. 5, 1996.

Charlie Brinkley, Appellant Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) action as frivolous under 28 U.S.C. § 1915(d) (1988).   Appellant alleged physical mutilation and deprivation of personal property.   Because Appellant may be able to particularize his complaint to state a non-frivolous claim, see Coleman v. Peyton, 340 F.2d 603, 604 (4th Cir.1965), we modify the district court's order to reflect that the dismissal is without prejudice and affirm that disposition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED